Case: 16-10240      Document: 00514100053         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-10240
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 2, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

WALTER ARTAVIUS GRAY,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CR-81-1



Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Walter Artavius
Gray on appeal has filed a motion to withdraw and a brief that relies on Anders
v. California, 386 U.S. 738 (1967). Gray has not filed a response. The motion
is GRANTED. Counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.